Claimant has appealed from a decision of the Unemployment Insurance Appeal Board which affirmed a decision of an unemployment insurance referee sustaining the initial determination of the Industrial Commissioner that claimant was .ineligible to receive benefits because she was unavailable for employment, and also from a decision disqualifying claimant for unemployment insurance benefits because of her refusal to accept employment for which she was reasonably fitted by training and experience. The evidence sustains the determinations. Decision affirmed, without costs. All concur.